 Case: 1:19-cv-04593 Document #: 57-1 Filed: 11/26/19 Page 1 of 1 PageID #:255

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

Globefill Incorporated
                                    Plaintiff,
v.                                                     Case No.: 1:19−cv−04593
                                                       Honorable Andrea R. Wood
Stoller Imports, Inc., et al.
                                    Defendant.



                          NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, November 22, 2019:


        MINUTE entry before the Honorable Andrea R. Wood: The parties having filed a
stipulation of dismissal pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) [55], this case is
dismissed without prejudice and with each party to bear its own attorneys' fees and costs.
All pending hearing dates and motions are stricken. Civil case terminated. Mailed
notice(ef, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
